This is an action brought in the district court of Major county by the Bank of Union against J.A. Boggs and D.W. Dittmeyer to recover the sum of $357, interest, and attorney's fee on a promissory note. Defendants pleaded the statute of limitation. Trial was to a jury and resulted in a verdict and judgment in favor of defendants.
Plaintiff has appealed and asserts that, the evidence is insufficient to sustain the defense of limitation. The note was executed by defendants on March 22, 1922, and matured August 1, 1922. This action was instituted on April 19, 1928. In order to toll the statute, plaintiff pleaded payment of the interest for one year, and $13 on the principal on August 1, 1922, the date upon which the note matured. Defendants denied this payment and testified that they at no time made payment of either the principal or interest on the note. The evidence shows that an agent of plaintiff bank collected from defendant Boggs the sum of $49.90 on the date credit was made on the note. Boggs testified that that was paid to take up the balance directed due on a $52 note due the bank; that he directed that payment be made on that note; and that the bank had no authority to credit any amount on the note here involved. This, of course, was denied by the representative of the bank.
The jury found in favor of defendants. There is competent evidence to support the finding, and, under the repeated holding of this court, we are bound thereby.
The judgment is affirmed.
RILEY, SWINDALL, ANDREWS, McNEILL, and KORNEGAY, JJ., concur. LESTER, C. J., CLARK, V. C. J., and CULLISON, J., absent.
Note. — See under (1) 2 R. C. L. 194; R. C. L. Perm. Supp. p. 368; R. C. L. Pocket Part, title "Appeal," § 167.